DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0350724 Johst et al. (‘Johst hereafter), 
U.S. 2013/0292542 Hohmann et al. (‘Hohmann ‘542 hereafter),  
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1, 5 - 29 are allowed. 
No Claims have been withdrawn.
Claims 2 – 4 have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein the screw connection comprises a threaded element and a nut screwed onto the threaded element, and a tool arranged on the tool carrier and configured to tighten the screw connection and to rotate the nut relative to the flange connection, and first rollers configured to support the tool carrier on the flange connection, wherein the first rollers are mounted with horizontal rotary axles on the tool carrier, second rollers mounted with substantially vertical rotary axles on the tool carrier, wherein the second rollers are configured to laterally support the tool carrier by a supporting action in an outward direction, wherein the tool carrier comprises rigidly attached alignment elements each comprising an alignment surface extending in a direction of travel of the tool carrier, in an inward direction opposite to the supporting action in the outward direction provided by the second rollers, wherein the alignment surface has a surface normal extending opposite to a direction of a supporting action for the tool carrier provided by the second rollers,”
The closest prior art is as cited were (‘Johst & ‘Hohmann ‘542). ‘Johst Para 0024 teaches that electromagnets touching the cylinder wall connect the robot to the metal wall #14, and the drive belt #8 touches the wall to move the robot along the because the rollers #16 and magnets hold the robot to the wall.  ‘Johst does not teach the rollers support an action in an outward direction, nor an inward direction.  
‘Hohmann ‘542, Para 0003, 0004 and 0015 teaches the nuts and screws are provided by hand, further Para 0015 teaches through bores on the flanges and ‘Hohmann ‘542 does not teach a screw connection separate from the nut because ‘Hohmann ‘542 has “through bores” on the flanges.
Neither of these references provides a robot with rollers in an inward and outward direction, and capable of tightening the screw connection. Also, neither of these 

Response to Arguments
Applicant has authorized email communication in Remarks on 07/19/2021 according to 37 CFR 1.33 and 37 CFR 1.34 and MPEP 502.03 to the following address:
Gudrun.draudt@t-online.de

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
07/28/2021